Order entered March 28, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00923-CV

                         TAMILA CARROLL, Appellant

                                           V.

                            DAVID MULLEN, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-05193-A

                                       ORDER

      Before the Court is appellant’s motion for extension of time to file her

corrected brief. We GRANT the motion and ORDER the brief received March

25, 2022 filed as of the date of this order.


                                                /s/   KEN MOLBERG
                                                      JUSTICE